Citation Nr: 0932625	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in \


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for status post 
right knee meniscectomy with osteoarthritis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 1972 to 
August 1975.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board observes that the appellant raised a claim for 
entitlement to a total disability rating based on individual 
unemployability in his September 2005 statement.  This matter 
has not been addressed and is hereby referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

SSA Records

Following certification of the appeal to the Board in May 
2007, and during the pendency of the appeal, the Social 
Security Administration (SSA) awarded the appellant 
disability benefits.  The appellant, thereafter, provided VA 
notice of this determination.  The medical records associated 
with this grant of benefits have not been received or 
obtained, and appear to relate to the issues on appeal.  
Therefore, remand to obtain the SSA records associated with 
the grant of benefits is necessary before the Board may 
consider the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1993).

Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this case, VA issued a VCAA letter dated April 2004.  
During the pendency of this appeal, however, the Court 
promulgated the decision Vasquez-Flores v. Peake, 22 Vet. 
App. 37, 46 (2008), which requires that VA notify the 
claimant that to substantiate his claim the evidence may show 
the effect that the worsening of his condition has on his 
employment and daily life.  Also, the decision required VA to 
notify a claimant that, if an increase in disability was 
found, the disability rating would be assigned in accordance 
with the applicable diagnostic code based on the nature of 
the symptoms of the condition, the severity and duration, and 
their impact upon employment and daily life.

The Board observes that the appellant's back disability was 
rated as 40 percent disabling under diagnostic code 5292-5295 
(in effect prior to September 26, 2003).  Diagnostic Code 
5292  provided ratings based on limitation of motion of the 
lumbar spine; severe limitation of motion of the lumbar spine 
was to be rated 40 percent disabling.  Diagnostic code 5295 
provided ratings for lumbosacral strain; severe lumbosacral 
strain with listing of whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, was rated 40 percent disabling.

However, in the July 2005 rating decision, the RO confirmed 
and continued the 40 percent disability rating for chronic 
lumbosacral strain under diagnostic code 5237, which is a 
code under the General Rating Formula for Diseases and 
Injuries that amended the criteria for evaluations of 
diseases or injuries of the spine in September 23, 2002, and 
again in September 2003.

In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the Veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the Veteran's disability 
for periods preceding the effective date of the regulatory 
change.  The effective date of a liberalizing law or VA issue 
is no earlier than the effective date of the change.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008).

In view of the above discussion, and with consideration of 
the Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
Board believes that the appellant should be provided with 
notice of all the potentially applicable diagnostic criteria 
for evaluating diseases and injuries of the spine effective 
both prior to and from September 2002 and September 2003.  He 
should also be provided with the diagnostic criteria for 
evaluating the knee, diagnostic codes  5256 thorugh 5263.

Accordingly, the case is REMANDED for the following action:

1.  Social Security Administration 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim should 
be obtained and associated with the 
claims folder.

2.  The appellant should be provided VCAA 
notice that includes notice of all the 
potentially applicable diagnostic 
criteria for evaluating diseases and 
injuries of the spine effective both 
prior to and from September 2002 and 
September 2003; and he should be given 
the diagnostic criteria for evaluating 
the knee.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




